Citation Nr: 0112020	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  95-16 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to March 
1967.  

This matter originally arose from an April 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The Board issued a decision in February 1997 in 
which the RO's denial of service connection was upheld.  

In November 1997, the Acting Secretary of VA and the 
veteran's attorney filed a joint motion before the United 
States Court of Appeals for Veterans Claims (Court) to vacate 
the Board's February 1997 rating decision, and to remand the 
case for development and readjudication.  The requested 
action was completed, and by a subsequent decision of June 
1998, the Board again denied the veteran's claim for service 
connection for PTSD.  The Court then issued an order vacating 
the Board's June 1998 decision, and remanded the case once 
again back to the Board for further development and 
readjudication.  Accordingly, pursuant to the Order of the 
Court, the Board will proceed to readjudicate the veteran's 
claim at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  Service medical records are negative for complaints of, 
or treatment for, a psychiatric disorder.

3.  The veteran has been diagnosed with PTSD.  

4.  The veteran has not been shown to have engaged in combat 
during his Vietnam service.  

5.  The supporting evidence does not confirm any claimed in-
service stressor that serves to establish a basis for a 
diagnosis of PTSD.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125, 4.126 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he served in "combat" aboard the 
heavy cruiser U.S.S. St. Paul (CA-73) during the Vietnam era.  
He asserts that his "combat" experiences consisting of 
river patrol combat duties while stationed in the Southeast 
Asia Theater of Operations ultimately resulted in his 
diagnosed PTSD.  In such cases, the VA has a duty to assist 
the veteran in developing facts which are pertinent to the 
claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the Court 
in Morton v. West, 112 Vet. App. 477 (1999), withdrawn sub 
nom, Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Among the changes in the law brought about by the VCAA, the 
VA has a heightened duty to assist the veteran in developing 
evidence in support of his claim for service connection.  
Such assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination or undertaking other development unless no 
reasonable possibility exist that such assistance would aid 
in substantiating the veteran's claim.  See VCAA 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2099 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In the present case, the Board finds that all relevant 
evidence pertaining to the veteran's claim has been 
identified and obtained by the RO.  Such evidence includes 
his service medical and service personnel records, records of 
treatment following service, multiple personal statements by 
the veteran in support of his claim, statements detailing his 
alleged stressors, reports from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
histories of the U.S.S. St. Paul, and multiple treatises 
provided by the veteran's attorney.  In addition, throughout 
the course of this appeal, the veteran has been afforded 
multiple opportunities to present more detailed accounts of 
his alleged stressors, and the Board is satisfied that 
further information pertaining to those purported stressors 
will not be forthcoming.  The veteran has been fully informed 
of the evidence necessary to complete a claim for service 
connection for PTSD.  

Further, the Board observes that the veteran has not been 
afforded a VA rating examination.  However, as will be 
discussed in greater detail below, a VA rating examination is 
not required here.  The veteran has been diagnosed with PTSD 
which has been related to his active service by his treating 
physicians.  The treating physicians appear to have based 
such diagnosis on the veteran's accounts of his alleged 
stressors.  The Board finds that given that the veteran has 
been diagnosed with PTSD, absent verification of his 
purported stressors, any VA rating examination, even if 
containing a diagnosis of PTSD related to service, is of no 
more probative value than the clinical treatment reports 
currently of record.  Accordingly, the Board finds that there 
is no reasonable possibility that such development would 
further aid in substantiating the veteran's claim.  See VCAA 
2000.  The Board is not aware of any additional relevant 
evidence which is available in support of the veteran's claim 
for service connection.  Therefore, the Board concludes that 
the VA has complied with its duty to assist the veteran in 
developing evidence in supporting his claim.  See VCAA 2000.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision of the Court 
in Cohen v. Brown, 10 Vet. App. 128 (1997), effective on 
March 7, 1997.  In Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the Court held, in pertinent part, that where the law 
or regulation changed after a claim had been filed but before 
the administrative or judicial appeal process had been 
concluded, the version most favorable to the appellant was to 
be applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
arises during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1997).  

The Board has considered the veteran's claim under both the 
old and the new criteria in this case.  However, the Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that, as 
pertains to this veteran, the substance of the previous 38 
C.F.R. § 3.304(f) has not been significantly altered.  Under 
the new regulation, as pertains to this veteran, the three 
requirements remain essentially unchanged.  While a "clear" 
diagnosis of PTSD is no longer required, it still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  
Therefore, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Historically, the veteran's claim for service connection for 
PTSD was denied by an April 1995 rating decision.  The Board 
upheld the RO's determination by a February 1997 decision.  
At that time, the Board determined that while the veteran's 
claim for service connection was "well grounded" under the 
law then extant, he had not been found to have engaged in 
combat, and none of his claimed stressors could be verified.  
As noted, in November 1997, the Acting Secretary of the VA 
and the veteran's attorney filed a joint motion to vacate the 
Board's February 1997 decision.  At that time, it was 
determined that in reaching its decision, the Board had 
failed to consider certain items of evidence, including a 
commendation letter from the veteran's commanding officer, 
which suggested that his heavy cruiser had been engaged in 
combat.  The case was subsequently remanded back to the Board 
for further development and adjudication.  

Specifically, the Board was directed to review all evidence 
contained in the veteran's claims file to determine if he 
had, in fact, been engaged in "combat" with the enemy while 
serving aboard U.S.S. St. Paul off the coast of Vietnam.  
Following issuance of the Joint Motion, the Board considered 
all of the evidence, including that specified by the Court, 
and again denied the veteran's claim for service connection 
for PTSD by a June 1998 rating decision.  The Board denied 
the veteran's claim on the basis that the evidence did not 
support the occurrence of any of his claimed stressors, and 
that he was not found to have engaged in combat.  

The Court, in a September 2000 order, vacated the Board's 
June 1998 rating decision, and remanded the case back to the 
Board for further development.  Quoting an earlier decision 
in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
recognized the "clearly erroneous" standard of review by 
which the Court "is not permitted to substitute its judgment 
of the BVA."  However, citing Goodsell v. Brown, 5 Vet. App. 
36, 42 (1993), the Court also noted that the Board must 
analyze the credibility and probative evidence presented, to 
account for the evidence it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any evidence favorable to the veteran.  The Court noted the 
standard for establishing a valid claim for service 
connection for PTSD, as set forth at 38 C.F.R. § 3.304(f), 
and explained in Cohen, 10 Vet. App. at 138, and also noted 
that the standard for establishing in-service stressors 
depends on whether or not the veteran engaged in combat.  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998).  The Court reasoned 
that if the veteran had engaged in combat, his lay statements 
or testimony regarding stressors would be accepted as 
conclusive evidence of the presence of in-service stressors, 
provided that such testimony was found to be "satisfactory" 
and "consistent with the circumstances, conditions, or 
hardships of such service," and in the absence of clear and 
convincing evidence to the contrary.  See 38 C.F.R. 
§ 3.304(f); Cohen, supra.  Further, the Court held that the 
determination of combat status is a question of material fact 
to be decided on the basis of the evidence of record in each 
case.  See Gaines v. West, 11 Vet. App. 353, 358-59 (1998); 
Cohen, at 146.  

The Court ultimately found that the Board's rejection of the 
veteran's claim turned on its finding that the veteran 
neither engaged in combat, nor provided adequate 
corroboration of his alleged stressors.  The Court further 
held that the Board did not provide adequate explanation for 
its finding that the veteran had not engaged in combat.  
Accordingly, the case was remanded back to the Board for 
further development consistent with the Court's decision.  

The veteran and his wife have alleged, via numerous 
statements, that while on active duty, he was solicited to 
serve on board river patrol craft (PBRs) on a temporary and 
voluntary basis.  According to the veteran, during such 
service, he was involved in several combat engagements with 
enemy forces, and that his "best friend" [redacted] or [redacted] 
was killed during an ambush.  The veteran's wife stated 
that she had photographs of the veteran and his friend 
"[redacted]" but that the photographs were in storage in a 
secure facility out of state, and were unavailable.  The 
veteran further claimed that he had killed a 12-year old 
Vietnamese female in one such engagement.  In addition, the 
veteran has asserted that he served in a gun mount on board 
his ship, and that he had fired on North Vietnam on missions 
of which there was no record.  The veteran's wife has 
provided statements to the effect that she believes the 
veteran's account of his claimed combat in Vietnam, that he 
described witnessing bodies of Vietnamese women and children 
floating in a river, and that he had witnessed bodies of 
women and children killed in front of him during combat.  
With respect to his alleged "best friend," [redacted] or 
[redacted], the veteran stated that the individual had been 
killed in 1966 while assigned to PBR III.  

The veteran recounted alleged events in which he rescued 
downed helicopter pilots, but explained that records were not 
properly maintained.  Therefore, the veteran explained, his 
participation in combat was not documented.  The veteran 
further maintained that he was subjected to rocket and/or 
mortar attacks on a daily basis, and that his unit suffered 
casualties.  In addition, the veteran claimed that he was 
involved in direct attacks on his vessels while on board 
U.S.S. St. Paul and while on board his PBR in 1966 and 1967.  
According to the veteran, he had been recommended for the 
Bronze Star Medal by his commanding officer.  The veteran has 
reported that his stressors primarily occurred while serving 
on patrol on the Mekong River, and that he was subject to 
sniper attacks during that period.  However, he indicated 
that he was unable to recall the name of any unit or 
installation to which he was assigned, other than U.S.S. St. 
Paul.  

Other assertions regarding his purported combat experiences 
are contained in the report of a May 1994 VA clinical 
treatment record, in which the veteran reported that he had 
served "two tours" of duty in Vietnam, primarily as an 
engineer on board a PBR on the Mekong River, and on board 
U.S.S. St. Paul in the Tonkin Gulf.  The veteran recounted 
his story involving the death of a 12-year old Vietnamese 
girl wielding a machete, and claimed that he had thrown a 
hand grenade into a Vietnamese boat, "blowing it to bits."  
The veteran informed his treating physician that he had 
attempted suicide in service "a couple of times" by 
performing "crazy or daring feats."  He further stated that 
he had served with the U.S. Army's 101st Airborne Division 
and with the 1st Marine Division. In addition, the veteran 
claimed to have visited his purported best friend's wife and 
daughter at some point following the best friend's death.  

The veteran's service medical and service personnel records 
disclose that he served on board U.S.S. St. Paul from May 
1965 to March 1967.  The records do not disclose any service 
other than as a machinist mate-fireman on board the heavy 
cruiser, and do not disclose any service ashore in the 
Republic of Vietnam or with any PBR or other military unit.  
The service medical records fail to disclose any psychiatric 
disorders or related complaints during the veteran's active 
service.   

A history of the U.S.S. St. Paul, obtained in February 1996 
from USASCRUR, shows that the ship served as a naval gunfire 
support ship off the coast of South Vietnam from June through 
August 1966 and from September through October 1966.  During 
that period, the ship fired some 9,757 rounds of ammunition 
in 1,013 fire support missions.  The St. Paul actually served 
on the firing line for 101 days of a 181-day deployment.  
According to the ship's history, fire support missions were 
conducted in conjunction with the First Brigade of the 101st 
Airborne Division, the III Marine Amphibious Force, and other 
U.S. and South Vietnamese military units.  In addition, Army 
troops stationed ashore and sailors were allowed to exchange 
orientation visits for brief periods, "as the tempo of 
operations permitted."  No personnel or material casualties 
were reported during the time the ship was deployed to the 
Western Pacific area of operations.  After departing the 
coast of South Vietnam in October 1966, St. Paul did not 
return to that area during the remainder of the veteran's 
period of active duty.  

The veteran's discharge certificate, Form DD-214 shows that 
he was awarded the National Defense Service Medal, and the 
Vietnam Service Medal (VSM).  A note appended to the 
veteran's service personnel records dated in August 1966 
shows that he was determined to be eligible to wear the VSM 
"by virtue of service aboard the U.S.S. St. Paul (CA-73) 
while operating in the Vietnam area of operations."  In 
addition, the veteran's service personnel records include a 
letter of commendation dated in November 1966 from the 
veteran's commanding officer.  Paragraph (1) of the 
commendation letter states: "Upon completion of the SAINT 
PAUL's first deployment as a Seventh Fleet Naval Gunfire 
Support (NGFS) ship engaged in combat operations off South 
Vietnam, I take this means of commending you for your 
outstanding performance of duty."  The commendation letter 
went on to discuss the ship's tour of duty in which 9757 
rounds of eight- and five-inch ammunition were fired in 
support of ground forces, and that no personnel or material 
casualties occurred.  The only foreign shore duty mentioned 
were characterized as "liberty and recreation" which did 
not involve any misconduct or Shore Patrol.  For such action, 
the ship was awarded the Good Conduct Plaque.  

Clinical treatment records dating from May 1994 show that the 
veteran has been diagnosed with PTSD.  As noted, during the 
course of his treatment, the veteran reported that he had 
served for two tours of duty in Vietnam, and that he 
experienced all manner of combat trauma as discussed above.  
The medical examiners indicated that the veteran's PTSD was 
related to the combat-related stressors he reported having 
experienced while serving in Vietnam, and that his PTSD was 
thus related to his active duty.  

Following the Court's September 2000 Remand Order, the 
veteran's attorney submitted numerous historical articles and 
treaties regarding naval service in Vietnam, generally.  The 
articles submitted by the veteran's attorney include two 
publications obtained from the Internet, United States Navy 
Seventh Fleet History; By Sea, Air, and Land, Chapter 3; 
Vietnam: The Naval Story, by F. Uhlig, Jr., pp. 449-50, Naval 
Institute Press (1986); Brown Water, Black Berets, by T.J. 
Cutler, pp 100, 156 Naval Institute Press, (1988).  These 
publications discuss naval operations in and around the 
Southeast Asia Theater of Operations in and around the 
Republic of Vietnam during the Vietnam era.  According to a 
history of U.S.S. St. Paul, the ship made five successful 
deployments with the 7th Fleet in support of allied troops, 
beginning in 1965.  On September 2, 1967, well after the 
veteran's discharge from service, the ship was struck by a 
shell on the starboard bow near the waterline.  None of the 
crew was injured, and the ship's engineers repaired the 
"slight damage" and the ship continued her mission.  On 
page 10 of the publication entitled By Sea Air and Land, 
Chapter 3, the naval gunfire support ships were noted to 
operate "relatively safe from the enemy," and were only 
noted to experience foul weather that was frequent in the 
South China Sea.  

The Board has evaluated the foregoing, and after a full 
review of the veteran's contentions regarding his claim for 
service connection for a psychiatric disorder, to include 
PTSD, finds that the preponderance of the evidence is against 
a grant of service connection for that disability.  The Board 
recognizes that the veteran has been diagnosed with PTSD 
which has been attributed by the treating physicians to his 
alleged stressors while serving on active duty.  The Board 
further recognizes that the veteran's commendation letter 
contains the language from his commanding officer that he 
served on board the St. Paul while the ship participated in 
"combat" operations while conducting its fire support 
missions off the coast of Vietnam.  However, none of the 
veteran's claimed stressors have been verified, and for 
reasons that follow, the Board finds that the 
characterization of U.S.S. St. Paul's offshore gunfire 
support activities as "combat operations," as contained in 
the commendation letter, is not dispositive of whether the 
veteran actually served in "combat" as contemplated by the 
provisions of 38 U.S.C.A. § 1154(b).  

Through his attorney, the veteran appears to base his 
argument that he should be entitled to service connection for 
PTSD on a premise that he served in "combat" in Vietnam, 
and that his unsupported and unverifiable assertions 
regarding his alleged stressors should therefore be 
considered at "face value" under the provisions set forth 
under 38 U.S.C.A. § 1154(b).  Section 1154(b) provides, in 
substance, that in the case of a veteran who engaged in 
combat against an enemy, the Secretary of the VA will accept 
as sufficient proof of service-connection of any disease or 
injury alleged to have been incurred by such service 
satisfactory lay or other evidence of service incurrence, if 
such injury or disease is consistent with the circumstances, 
hardships, or conditions of such service.  Id.  The VA 
General Counsel, in an opinion set forth at VAOPGCPREC 12-99 
(October 18, 1999), has addressed the issue involving 
determinations of whether a veteran engaged in combat with 
the enemy.  By that opinion, the General Counsel held that in 
order to determine whether VA is required to accept a 
particular veteran's "satisfactory lay or other evidence" 
as sufficient proof of service connection, an initial 
determination must be made as to whether the veteran 
"engaged in combat with the enemy."  

Certain medals or decorations, including but not limited to, 
the Combat Action Ribbon, the Combat Infantryman's Badge, the 
Bronze Star Medal with a "V" device denoting valor, the 
Silver Star Medal, or the Purple Heart Medal, are all 
accepted as prima facie indicia of service in combat.  
However, in the present case, the record fails to disclose 
that the veteran was awarded any such decorations.  As noted, 
his decorations are limited to the National Defense Service 
Medal and the Vietnam Service Medal, as indicated in his 
service personnel records and his Form DD-214.  Among his 
various statements made in support of his claim, the veteran 
offered that his commanding officer recommended that he 
receive the Bronze Star Medal.  The record, however, does not 
reflect that any such recommendation was ever made.  Even so, 
the lack of any of the medals, badges, or other decorations 
denoting involvement in combat with the enemy is not 
dispositive of whether the veteran did or did not engage in 
combat with an enemy.  

The General Counsel has held that consistent with the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," section 1154(b) requires that the veteran have 
actually participated in combat with the enemy, and would not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99.  The General Counsel went 
on to state that based upon the plain language of section 
1154(b), the phrase "engaged in combat with the enemy" 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  On that 
basis, the General Counsel found that a determination as to 
whether or not a veteran engaged in combat is essentially a 
factual one, to be made on a case-by-case basis.  Id.  

In the present case, the only action the U.S.S. St. Paul 
engaged in while on station off the coast of South Vietnam 
involved the offshore firing of main and secondary battery 
guns in support of U.S. and South Vietnamese ground units.  
The ship's history reflecting the period while the veteran 
served on board ship does not disclose that the St. Paul was 
ever fired upon by a hostile force or was ever in danger of 
being fired upon.  Both the ship's history and the veteran's 
commendation letter indicate that no casualties, either 
material or personnel, were incurred during the ship's 
deployment.  While the ship itself may have been considered 
to have been involved in "combat operations" to the extent 
that it was firing upon an enemy from relatively long range, 
the Board does not consider such engagement as regards the 
veteran to have involved "combat" for section 1154(b) 
purposes.  In fact, on page 10 of the publication entitled By 
Sea, Air, and Land Chapter 3, supplied by the veteran's 
attorney, the duty performed by the naval gunfire support 
ships such as the St. Paul was characterized as being 
"relatively safe from the enemy."  The Board recognizes 
that the St. Paul had been struck by an enemy shell in 
September 1967.  However, this incident did not involve any 
casualties, and had occurred some six months following the 
veteran's discharge from service.  The ship's history does 
suggest that members of the St. Paul's crew spent brief 
orientation periods ashore with units of the 101st Airborne 
Division, but there is no suggestion of record that any of 
these personnel were involved in combat or other hostile 
action.  Moreover, neither the veteran's service personnel or 
service medical records, nor the ship's history reports 
indicate that he was among those individuals who had visited 
with the 101st Airborne.  

The General Counsel has indicated that the VA must assess the 
credibility, probative value, and relative weight of each 
relevant item if evidence, and to apply the benefit-of-the-
doubt standard if the evidence is in equipoise.  See 
VAOPGCPREC 12-99.  Here, the Board finds that the evidence 
fails to demonstrate that the veteran was involved in combat.  
The evidence of record fails to show that he was ever taken 
under fire, or that he was ever in any personal danger while 
serving on board the St. Paul.  In that regard, the Board 
finds that while service in a war zone may be stressful in 
and of itself, the evidence fails to demonstrate that the 
veteran participated in a stressful episode involving any 
sort of engagement with an enemy, sufficient to warrant a 
finding that he actually engaged in combat for purposes of 
section 1154(b).  In short, there is no evidence of record to 
show that the veteran was ever in danger of actual or 
threatened hostile fire while serving off the coast of South 
Vietnam.  Id.  

Moreover, even if (solely for the purposes of argument here) 
the notation in the veteran's commendation letter containing 
the words "combat operations" could be regarded as evidence 
that the veteran "engaged in combat with the enemy," his 
accounts of his alleged stressors do not constitute 
"satisfactory" lay or other evidence, as the stressors the 
veteran has reported are not consistent with service aboard a 
heavy cruiser conducting long-range fire support missions.  
As noted above, pertinent legal criteria require that if the 
evidence establishes that the veteran engaged in combat and 
the claimed stressor is related to that combat, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service.  The Board 
finds that such clear and convincing evidence is of record 
and that the claimed stressors in this case are not 
consistent with his documented service.  The veteran alleged 
that he served on board a PBR, that he had conducted and 
participated in ambushes and combat patrols, that he had 
personally killed and witnessed the killing of enemy troops 
and civilians, and that his best friend had been killed while 
he was present.  As noted, there is no mention in any of the 
veteran's service personnel records suggesting that he ever 
served on board a Navy PBR, or that any of the events he has 
alleged had actually occurred.  The Board observes that 
service aboard a PBR or with a "brown water" Naval unit 
would be prominently reflected in service personnel records.  
However, no such notations were of record.  The Board also 
notes that such service on board a PBR is not consistent with 
duties required of ship's crew members serving on board a 
heavy cruiser.  None of the veteran's treating physicians has 
suggested that his diagnosed PTSD is the result of his having 
been on board the St. Paul while the ship was conducting its 
long-range fire support missions.  

Further, while the veteran has consistently maintained that 
his best friend was killed, he was consistently unable to 
recall his alleged best friend's name to the extent that such 
could be verified, despite his claims of having visited this 
friend's wife and daughter after returning home from 
overseas.  The Board reiterates that none of the ship's crew 
while the veteran served aboard the St. Paul had sustained 
any wounds, injuries, or deaths during that period.  In 
addition, the veteran reported to his treating VA physician 
in May 1994 that he had served for two tours of duty in 
Vietnam.  Contrary to such assertions, however, the veteran 
was only shown to have served in the Vietnam area of 
operations for one deployment, which consisted of a 181-day 
cruise of which 101 days were spent off the coast of South 
Vietnam conducting long-range shore bombardment.  The Board 
finds, therefore, that the veteran's claimed stressors are 
not consistent with his service on board a naval gunfire 
support ship, and given the apparent inconsistencies and 
contradictions in his statements when viewed in light of the 
evidentiary record, such inconsistencies have a decidedly 
adverse impact on the veteran's credibility.  In that regard, 
the Board notes that the Court has held that it is the 
responsibility of the Board to assess the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  Even if service as a machinist's 
mate on board a gunfire support ship could be considered to 
be "combat" none of the stressors he has alleged, or which 
have been cited by his treating physicians in rendering 
diagnoses of PTSD, involved actual service on board the St. 
Paul itself.  The Board notes that the conducting of naval 
gunfire support missions is the only verified action in which 
the ship or its crew participated while the veteran served on 
board.  On balance, the Board concludes that the phrase 
contained in the veteran's commendation letter that the 
U.S.S. St. Paul conducted "combat operations" off the coast 
of South Vietnam, does not constitute satisfactory proof that 
the veteran was engaged in combat with the enemy, 
particularly in view of the character of such naval gunfire 
support missions as discussed above.  

The Board finds, then that the veteran did not serve in 
combat with the enemy, because he was not shown to have been 
in danger of actual or threatened enemy action while he 
served on board the St. Paul.  Despite thorough attempts to 
research and review the veteran's purported stressors and the 
information obtained as a result of facts provided by the 
veteran, none of the claimed stressors could be verified.  
Based upon its review of the veteran's official service 
personnel and service medical records, in addition to the 
official U.S. Navy ship's history, the Board finds that 
evidence shows that the veteran did not serve on board PBRs 
or other duties ashore in Vietnam.  Therefore, in light of 
the Board's findings above, the Board finds that the veteran 
did not engage in combat, and there is no basis for 
application of the provisions of 38 U.S.C.A. § 1154(b).  

As noted in its June 1998 decision, the Board does not 
dispute the veteran's diagnosis of PTSD, and does not dispute 
the sufficiency of the stressor(s) relied upon by VA medical 
personnel in rendering their diagnoses.  However, there must 
still be credible supporting evidence of the claimed in-
service stressors, but in this case, no credible supporting 
evidence has been offered, and despite thorough research of 
military records, no credible supporting evidence has been 
found.  In that regard, the Board notes that it is not bound 
to accept the opinions of physicians whose diagnoses of PTSD 
were based on unverified and inaccurate histories of 
stressful incidents, such as related by the veteran in this 
case.  "Just because a physician or health care professional 
accepted the appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, doe not mean that the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The veteran has not met the 
statutory and regulatory requirements for service connection 
for PTSD, and his appeal is therefore denied.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim.  Accordingly, based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD.  See generally 38 U.S.C.A. 
§§ 1154(b), 5107; VCAA 2000.  


ORDER

Service connection or a psychiatric disorder, to include 
PTSD, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

